                          THE UNITED STATE DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No.: 5:18-CV-576-D

IBRAHIM OUDEH and                           )
TERESA SLOAN-OUDEH,                         )
                                            )
                Plaintiffs,                 )
                                            )
               v.                           )
                                            )
GOSHEN MEDICAL CENTER, INC.,                )
                                            )                   ORDER
    Defendant, and Third-Party Plaintiff,   )
                                            )
               v.                           )
                                            )
UNITED STATES OF AMERICA and                )
STATE OF NORTH CAROLINA,                    )
                                            )
                Third-Party Defendants.     )

       Upon consideration of Plaintiffs' Motion to Hold Case in Abeyance, and it appearing for

good cause, Plaintiffs' Motion should be allowed, it is

       ORDERED that Plaintiffs' Motion be granted. This case is hereby held in abeyance

pending further order of the Court.

       SO ORDERED, this the _!b_ day of May, 2019.
